DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/23/2021.
Election/Restrictions
Applicant’s election without traverse of Invention III in the reply filed on 7/23/2021 is acknowledged.
Previously, the Examiner made a restriction for which applicant elected Invention III without traverse.  The basis for the restriction of Invention III was that this invention required “a capacitor coupled to a pre-charge switch charging the capacitor to a charge voltage at the start of a series of canonical cycles, a plurality of movable surfaces, each moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element, and each canonical cycle comprising: closing the pre-charge switch until the capacitor is charged; closing a measurement switch for an associated subsequent inductor for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element.”  Applicant has removed and changed features from the above invention such that newly amended Claims 14-17, previously directed towards Invention III, are independent, distinct, and non-obvious from previous Claims 14-17.  For example, previous Claims 14-17 did not recite a controller and all of the features it is linked to as now required in Claim 14, did not limit the charge of the capacitor to when a pre-charge switch is closed as is now required in Claim 14, required that each 
Applicant has further recited additional new claims 21-41 that are not directed towards the elected Invention III.  Claim 28 recites “a pre-charge switch coupling the capacitor to a voltage when the pre-charge switch is enabled,” “each associated inductor having a first terminal connected to the second terminal of the capacitor, each associated inductor having a second terminal connected to a measurement switch coupling the second terminal of the inductor to the second terminal of the capacitor when the measurement switch is enabled,” and “a controller configured, for each movable surface, to enable the pre-charge switch for a capacitor charge interval and thereafter enabling an associated measurement switch for each movable surface, the 
Invention III does not include a controller or what it is configured to do as required by Claim 28, it does not limit the coupling of the pre-charge switch to the capacitor to when the pre-charge switch is enabled and instead could have been charged when the switch was disabled, did not require the same manner of connection for the inductor, capacitor, and measurement switch, required that each associated inductor be coupled to the capacitor and receive the charge voltage, and required that the capacitor voltage be read and converted to an estimate of separation distance from the inductor to the loss element, along with along with “a capacitor coupled to a pre-charge switch charging the capacitor to a charge voltage at the start of a series of canonical cycles, a plurality of movable surfaces, each moveable surface having a loss element magnetically coupled to an associated inductor generating a dynamic magnetic field sufficient to generate eddy currents in the associated loss element, and each canonical cycle comprising: closing the pre-charge switch until the capacitor is charged; closing a measurement switch for an associated subsequent inductor for a measurement interval of time; opening the measurement switch; reading the capacitor voltage and converting the capacitor voltage to an estimate of separation distance from the inductor to the loss element.”  Invention III and Claims 28-36 are directed towards inventions that are independent, distinct, and non-obvious for the reasons stated above.
Lastly, Claims 37-41 are, similar to above, directed towards an invention that is independent, distinct, and non-obvious from the election Invention III.  In fact, certain added features are similar to those found in non-elected embodiments.  Claim 37 requires “the controller configured to thereafter enable the measurement switch for an interval which is shorter 
Because applicant has elected Invention III without traverse, the claims presented must fall within that particular election. Applicant is therefore required to present claims directed 
Claims 14-17, and 21-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/23/2021.
The amendment filed on 7/23/2021 amending all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because of the reasons stated above..
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858